Case 1:20-cr-00501-LAP Document 35 Filed 05/11/21 Page 1 of 1

Mintz & Go tp LLP

ATTORNEYS AT LAW
600 THIRD AVENUE
257TH FLOOR
New York, New York 10016

 

TELEPHONE (212)'696-4848
FACSIMILE (212) 696-1231

wwiw.mintzandgold.com
May 11, 2021
Via ECE

Hon, Loretta A. Preska
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.

New York, NY 10007-1312

Re: USA v. Erdal Dere, 20 Cr. 501(LAP)

Dear Judge Preska:

I write to expand on occasion defendant Erdal Dere's geographic bail limits beyond SDNY,
EDNY, Conn, and NJ to make short family related visits and sports related trips with his young
“children to other states by car as only permitted by Pre-Trial Services on 48 h ? noti
and the government. All trips would be made by car and be limited to the East Coast of the
United States with notice to Pre-Trial services and the government in order automatically to be
able to make such trips instead of applying each time by letter application to your Honor. All
health requirements will be observed. The government defers to Pre-Trial Services and Pre-Trial
Services (Ms. DeFeo) believes this is an efficacious procedure subject to the approval of the
court. May I respectfully request that the court So Order this application. The present expectation

would be land travel to Pennsylvania, Connecticut, Virginia on occasion.

Md J a. lea. “uth sme’
221 stmase

cc: AUSA Jessica Greenwood
Pre-Trial Services Courtney DeFeo

 

 

 

 
 

 
